Citation Nr: 0633135	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for service connected coronary artery disease prior 
to May 16, 2005.

2.  Entitlement to an increased rating in excess of 30 
percent for service connected coronary artery disease from 
May 16, 2005.

3.  Entitlement to an increased rating in excess of 10 
percent for service connected hypertension.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and April 2004 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notices of disagreement were received in May 2003 and 
May 2004, statements of the case were issued in April 2004 
and December 2005, and substantive appeals were received in 
May 2004 and January 2006.   

The Board notes that in the RO's April 2004 rating decision, 
it granted a 10 percent rating for the veteran's coronary 
artery disease.  In a December 2005 rating decision, the RO 
increased the veteran's rating to 30 percent effective May 
16, 2005.  

The veteran testified at a June 2006 Board hearing.  A copy 
of the hearing transcript is included in the claims file.  


FINDINGS OF FACT

1.  Prior to May 16, 2005, the veteran's coronary artery 
disease was manifested by intermittent angina, shortness of 
breath, dizziness, syncope attacks, and fatigue.  MET level 
was estimated to be 8 METs or more.  His coronary artery 
disease was not manifested by a documented history of 
coronary artery disease where a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

2.  From May 16, 2005, the veteran's coronary artery disease 
is not manifested by more than one episode of acute 
congestive heart failure in the past year; or experience of a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  

3.  The veteran's hypertension is not manifested by blood 
pressure readings where the diastolic pressure is 
predominantly 110 or more, or the systolic pressure 
predominantly is 200 or more.

4.  The service medical records contain no treatment records 
attributed to a neck or back disability; the veteran's 
February 1970 separation examination yielded normal findings.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
coronary artery disease prior to May 16, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 7005 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
coronary artery disease from May 16, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 7005 (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7101 
(2006).

4.  Degenerative disc disease of the cervical and lumbar 
spine was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in April 2002 and May 2003.  In September 2002 and 
October 2003, VCAA letters were issued to the appellant.  
These letter effectively notified the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Since these letters preceded the March 2003 and April 2004 
rating decisions, there is no defect with respect to the 
timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but there has 
been no notice as to how the veteran's disability rating or 
effective date would be determined.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in September 2002 and October 2003 in which 
it advised the appellant what information and evidence is 
needed to substantiate his claims, what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for degenerative disc disease of 
the cervical and lumbar spine, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot.  In regards to the remaining 
claims, the Board notes that the RO sent the veteran letters 
in March 2006 and April 2006 that properly informed him about 
how disability ratings and effective dates are determined.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and reports 
of VA examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected coronary artery disease and 
hypertension warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Coronary artery disease
The veteran's service-connected coronary artery disease has 
been rated by the RO under the provisions of Diagnostic Code 
7005.  Under this regulatory provision, a 10 percent 
evaluation is warranted for arteriosclerotic heart disease 
(coronary artery disease) with a documented history of 
coronary artery disease where a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, continuous 
medication is required.  A 30 percent evaluation is warranted 
for arteriosclerotic heart disease (coronary artery disease) 
with a documented history of coronary artery disease where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

The veteran was admitted to the hospital in October 2002 
following the onset of chest pain.  A cardiac catheterization 
showed normal left ventricular function and a 99 percent 
stenosed right coronary artery, mild luminal irregularities 
in the proximal LAD, and moderate narrowing in the origin of 
the ramus intermedius.  He underwent a successful primary 
stent to mid right coronary artery with 3.5 x 20-mm express 
stent dilated to 3.8 mm, reduction in percent diameter 
stenosis 90 percent to zero percent.  

The veteran underwent a VA examination in January 2004.  The 
clinician noted that as a result of the veteran's heart 
condition, he has experienced angina, shortness of breath, 
dizziness, syncope attacks, and fatigue.  These symptoms 
occur intermittently (as often as twice per week) with each 
instance lasting 15 minutes.  The veteran's ability to 
perform daily functions during flare-ups is limited because 
of fatigue, mild shortness of breath, and apprehension.  He 
still requires continuous treatment to control his condition.  
Functional impairment is limited due to shortness of breath, 
fainting spells, and fatigue.  

Examination of the heart did not reveal any evidence of 
congestive heart failure, cardiomegaly or cor pulmonale.    

No stress test was done.  Echocardiogram revealed the 
ejection fraction of the left ventricle is 65 percent.  
Therefore, the MET level was estimated at 8 METs or more.  

The veteran underwent another VA examination on May 16, 2005.  
He reported that climbing stairs, running, and stress cause 
him pain.  Symptoms of angina, shortness of breath, and 
fatigue occur intermittently, with each experience lasting 5-
10 minutes.  The number of attacks within the past year was 
1-2.  Functional limitations are the same as noted in the 
previous examination (fatigue).  The condition has not cost 
the veteran any time from work.  

Examination of the heart showed no heaves or thrills.  The 
veteran displayed regular S1 and S2.  There were no murmurs 
or gallops.  The was no evidence of congestive heart failure, 
cardiomegaly or cor pulmonale.  Echocardiogram revealed 
normal left ventricle ejection fracture of 60%, otherwise 
normal.  Estimated METs was 5-7 as the veteran was able to 
climb stairs slowly, could engage in sexual activity, and 
could walk 4 mphs.  

The Board notes that in order to warrant the next highest 
rating of 30 percent prior to May 16, 2005, the veteran must 
have a documented history of coronary artery disease where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Prior to May 
16, 2005, the veteran's MET level was estimated at 8 METs or 
more, and there was no evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
As such, the veteran does not meet the rating criteria 
necessary to warrant an increased rating in excess of 10 
percent prior to May 16, 2005.

Furthermore, the Board once again notes that in order to 
warrant the next highest rating of 60 percent (effective May 
16, 2005), the veteran must experience more than one episode 
of acute congestive heart failure in the past year; or 
experience a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Inasmuch as 
the veteran's estimated METs was 5-7 with a left ventricle 
ejection fracture of 60%, the veteran does not meet the 
rating criteria necessary to warrant an increased rating in 
excess of 30 percent. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent prior to May 16, 
2005 and in excess of 30 percent effective May 16, 2005 for 
coronary artery disease must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Hypertension
The veteran's service-connected hypertension has been rated 
by the RO under the provisions of Diagnostic Code 7101.  
Under this regulatory provision, a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.  

Note 1 provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  

For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

The veteran testified at his June 2006 hearing that he takes 
three to four medications to control his hypertension.  Even 
with the medications, his blood pressure is elevated at times 
and he has to go to the doctor to take what he calls a 
"booster" that is prescribed.  He testified that about 
every two years, his blood pressure "goes crazy" and he has 
to have his medication changed.  He stated that after he 
underwent an angioplasty and stent several years ago (October 
2002), doctors were unable to get his blood pressure under 
control for weeks.  He stated that he suffers from chronic 
fatigue as a side effect of the medications.  In addition, as 
a result of the medication, he stated that he is unable to be 
out in the sun.  He reported that he had a major heat stroke 
on the sheriff's department range in July 2000.  He went into 
shock, had a blood pressure reading of 180/120, a core 
temperature of 105, and blood sugar dropped to about 58.     

The veteran is currently rated at 10 percent for his 
hypertension.  In order to warrant the next highest rating of 
20 percent, the veteran must have blood pressure readings 
where the diastolic pressure is predominantly 110 or more, or 
the systolic pressure predominantly is 200 or more.  The 
veteran submitted blood pressure readings taken from June 
2003 through February 2006.  Of the 378 blood pressure 
readings, there was not a single instance when either the 
veteran's systolic pressure measured greater than 200, or the 
diastolic pressure measured greater than 110.  Moreover, 
private and VA clinical records also do not persuasively show 
that the veteran's blood pressure readings meet the criteria 
for a rating in excess of 10 percent.  On VA examination in 
May 2005, readings of 126/80, 132/76, and 130/84 were 
recorded.

After reviewing the totality of the pertinent evidence, the 
Board must conclude that the preponderance of the evidence is 
against entitlement to a higher rating.  The benefit-of-the-
doubt doctrine therefore does not apply, and the claim for an 
increased rating in excess of 10 percent for hypertension 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Service Connection

The final issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
degenerative arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran testified at a November 2003 RO hearing.  He 
stated that he injured his back and neck in a car accident in 
February 1970.  He admitted that he has been in several 
subsequent automobile accidents over the years and that it 
was only recently that someone pointed out "that the 
accident while I was in service could have been the trigger 
point for some medical problems that cropped up later."  He 
submitted a photograph of himself wearing a neck brace.  The 
photograph is undated but it allegedly was taken upon 
separation from service in 1970.    

The veteran also testified at a June 2006 Board Hearing.  He 
stated that he received post service treatment for a bad neck 
and bad back in 1974.  At that time he did not attribute the 
conditions to service.

The veteran's service medical records show no evidence of 
treatment of the back or neck.  In a February 1970 report of 
Medical History completed by the veteran, he indicated (by 
checked box) that he did not experience recurrent back pain, 
arthritis or rheumatism, or bone, joint or other deformity.  
However, he indicated that he wore a brace or back support 
and that he strained his neck/back in February 1970.  The 
veteran's February 1970 separation examination yielded normal 
findings.  

A February 2003 correspondence from Dr. R.S.S. states that 
the veteran was under his care since 1974 and that he treated 
the veteran for hypertension and other medical conditions.  
He recalled that in the late 1970s, the veteran was in an 
automobile accident.  He also noted that the veteran was 
involved in a motorcycle accident in 1984.  He stated that 
both of these conditions aggravated preexisting degenerative 
disc disease that probably had its onset while the veteran 
was in the Army.  

Dr. R.S.S. submitted a second correspondence (dated November 
2003) in which he stated that his medical records have been 
lost and misplaced over the years, and that the veteran's 
recollection is as good or better than his own.  He does 
remember that he treated the veteran since the early 1970s 
for systemic arterial hypertension coexisting with episodes 
of anxiety, status post motor vehicle accident as well as a 
motorcycle accident.  

The first post service treatment records are dated September 
2000.  At that time, the veteran sought treatment for 
headaches from Dr. T.L.W.  He noted that the veteran was 
experiencing problems predominantly in the shoulder and neck 
and up in the temples.  Past history and review of symptoms 
was positive for headaches and persistent neck pain.  Dr. 
T.L.W. was of the impression that the headaches were tension 
muscular.  He recommended a cervical spine x-ray.  

Other post service medical records include an August 2001 
cervical spine MRI that revealed evidence of degenerative 
disc disease mid and lower spine with some mild associated 
foraminal stenosis and spinal canal stenosis.   

Dr. T.L.W. submitted an April 2003 correspondence in which he 
noted the results of the MRI.  He also stated that 
"additional history obtained in our office included a 
motorcycle accident in 1984 and an injured neck in 1977."  

The veteran submitted a November 2003 correspondence in which 
he noted that Dr. T.L.W. informed him that he cannot include 
any mention of a 1970 accident, since the veteran never 
informed him of that accident.  The veteran then stated that 
"At that time, I had honestly forgotten about the 1970 
accident and the possibility that it could contribute to my 
headaches."

A VA examination report dated April 2003 notes that the 
veteran has been in multiple accidents over the years; and 
that for the last many years, he has had significantly 
worsening neck pain.  The clinician diagnosed him with 
multilevel cervical degenerative disc disease from C4-C7; 
cervical spondylosis; and cervical radiculopathy, left 
neurologically intact.  There was no further discussion of 
the various motor vehicle accidents or the etiology of the 
veteran's disabilities.  

Finally, at the veteran's Board Hearing, he submitted a 
statement from his former employer.  In it, the veteran asked 
the employer if he recalled that in July 1970, he suffered 
from terrible headaches; and that he would have to rub 
Icy/Hot on his forehead and neck.  The employer stated in 
toto "I do remember those times and the thing we did to work 
around it."
  
Analysis

The veteran has alleged that an in service automobile 
accident could have been a "trigger" event that caused 
numerous other medical problems that cropped up later in 
life.  However, his contention is not supported by competent 
medical evidence.

The Board notes that there is no in service medical evidence 
that such an in service accident ever occurred.  Nonetheless, 
assuming that the incident occurred, there is no evidence 
that it resulted in a chronic disability.  The Board notes 
that the veteran reported a neck strain on a Report of 
Medical History.  However, the separation examination, which 
included an examination of the veteran's spine, yielded 
normal findings.  Moreover, the veteran admitted that the 
first post service treatment that he sought occurred in 1974 
(four years later).  

The veteran's primary physician (Dr. R.S.S.) has stated that 
he began treating the veteran in 1974, but that all of his 
medical records were lost or misplaced.  He recollects that 
he treated the veteran for back and neck pain in the late 
1970s, in conjunction with an automobile accident.  He 
further recalls that the veteran was involved in a motorcycle 
accident in 1984.  Dr. R.S.S. opined that the degenerative 
disc disease had its origins while the veteran was in the 
U.S. Army.  However, he has never mentioned the alleged in 
service accident.  It is clear from this medical report that 
the physician was relying entirely on history furnished by 
the veteran and that he did not base the opinion on any 
independent review of contemporaneous records.  To the extent 
that Dr. R.S.S. offered an opinion, it is therefore of little 
probative value. 

Likewise, Dr. T.L.W. began treating the veteran in September 
2000 for headaches that he opined were the result of muscle 
tension (predominantly in the shoulder and neck).  He 
indicated that his office records reflect the veteran's 1977 
and 1984 motor vehicle accidents.  However, he noted that the 
veteran failed to report any in service injury.  The veteran 
admitted in a November 2003 correspondence that he failed to 
mention the alleged accident to Dr. T.L.W., and stated that 
"at that time, I had honestly forgotten about the 1970 
accident."   

The Board notes the statement from the veteran's employer 
regarding the veteran rubbing Icy/Hot on his forehead and 
neck to relieve headaches in July 1970.  However, there does 
not constitute medical evidence that an in service accident 
caused the veteran's current disabilities (degenerative disc 
disease of the cervical and lumbar spine).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case there is no competent medical evidence to 
support the veteran's contention that his alleged in service 
accident was a "trigger" for disabilities incurred later in 
life.  He admitted at his November 2003 RO hearing that the 
possibility of such a nexus occurred to him only recently; 
and it is clear that the physicians that treated the veteran 
were not even made aware of any alleged in service injury.  

In the absence of competent medical evidence, the 
preponderance of the evidence weighs against the veteran's 
claim.  As such, the benefit-of-the-doubt doctrine does not 
apply, and the claim for service connection for degenerative 
disc disease of the cervical and lumbar spine must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for coronary artery disease prior to May 16, 2005, is not 
warranted.  Entitlement to an increased rating in excess of 
30 percent for coronary artery disease from May 16, 2005, is 
not warranted.  Entitlement to an increased rating in excess 
of 10 percent for hypertension is not warranted.  Service 
connection for degenerative disc disease of the cervical and 
lumbar spine is not warranted.  The appeal is denied as to 
all issues. 




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


